DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1, 2, 5 through 17 and 21 through 23 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach:            A method for forming a pixel structure, comprises in combination with all other elements of the claim:the first compensation material layer, the second compensation material layer, and the third compensation material layer in the first pixel area constitute a part of a compensation layer in the first pixel area; the first compensation material layer and the second compensation material layer in the second pixel area constitute a part of the compensation layer in the second pixel area; and the first compensation material layer in the third pixel area constitutes a part of the compensation layer in the third pixel area; wherein forming the first compensation material layer, the second compensation material layer, and the third compensation material layer comprises: forming the first compensation material layer on the anode layer, forming the second compensation material layer on the first compensation material layer, removing the second compensation material layer in the third pixel area, forming the third compensation material layer on the second compensation material layer in the first 
The method for forming a pixel structure according to claim 1. A method for forming a pixel structure, comprises in combination with all other elements of the claim wherein said forming the first compensation material layer, the second compensation material layer, and the third compensation material layer comprises: forming the first compensation material layer on the anode layer; forming the second compensation material layer on the first compensation material layer; forming the third compensation material layer on the second compensation material layer, wherein the third compensation material layer is formed on a part of the second material that is formed in the third pixel area; removing the third compensation material layer in the third pixel area and the second compensation material layer in the third pixel area; and removing the third compensation material layer in the second pixel area, wherein the first compensation material layer, the second compensation material layer, and the third compensation material layer in the first pixel area constitute the part of the compensation layer in the first pixel area; the first compensation material layer and the second compensation material layer in the second pixel area constitute the part of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/D.J.G/Examiner, Art Unit 2817 

/BRADLEY SMITH/Primary Examiner, Art Unit 2817